DETAILED ACTION
	Claims 1, 3, 6-11, 13-17 and 19-25 are currently pending.  Claims 1, 3, 6-11, 13-17, 19 and 22-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
 Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 08/17/2020 response will be addressed to the extent they apply to current rejection(s).
	New Objections/Rejections:
	The following objection/rejections are newly applied.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains the limitation “dibhenyldimonium chloride” which is a typographical error for “dibehenyldimonium chloride”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). MPEP 608.01(m).  Claim 23 ends in a comma, where a period is required to end the claim.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 contains the limitation “claim 2 3wherein” which does not include proper spacing in the phrase “claim 23 wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 10-11 contain the limitation “Physica MCR 300 (Anton Paar GmbH)”.  The use of parenthesis make it unclear if the limitations contained in the parenthesis are required or not and thus the claim has unclear metes and bounds.  For examination purposes the limitations within the parenthesis will be interpreted as optional limitations.
	Claim 23 contains the limitation “glycerin, wherein said glycerin is present in an amount form about 5% to about 15% by weight of the composition; and a water phase, cetyl alcohol, wherein said cetyl alcohol is present in an amount of ….”.  The absence of a conjunction between the water phase and cetyl alcohol makes it unclear if both are required, if the cetyl alcohol is the water phase or if only one of the water phase and cetyl alcohol are required to meet the instant claim limitations.  For examination purposes the water phase and cetyl alcohol will be deemed as required.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 3, 6-11, 13-17, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the limitation of ‘wherein said composition is free of additional surfactants’.  It is unclear if the quaternary ammonium salt surfactant is the only surfactant allowed, or if additional surfactants are allowed if the surfactant would also fall under the class of emollient, wherein emollient class is specifically named in the claim and covers a wide range of ingredient.  This is demonstrated by US 4,389,418 teaching isopropyl myristate as an emollient (column 4, lines 45-55) wherein US 2010/0226983 teaches isopropyl myristate is a surfactant [0077], making it unclear if such an ingredient could be included as the emollient in the instant claims.  For examination purposes with interpretation will be deemed as correct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-11, 13-17, 19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0226983 in view of Cosmetics & Toiletries (previously applied), US 2004/0115159 (previously applied) and US 5,885,596 as evidenced by PubChem (previously applied).
Regarding claim 1, the limitation of a topical composition comprising an oil in water nanoemulsion wherein said nanoemulsion comprises a quaternary ammonium salt surfactant present at about 1 to about 7 % by weight, an oil phase including at least one emollient and a water phase is met by the ‘983 publication teaching topically administering an anti-acne nanoemulsion composition (abstract) comprising an aqueous phase and at least one oil at least one surfactant [0009] wherein the surfactant is 
The limitation of wherein said composition is free of additional surfactants is met by the ‘983 publication teaching at least one surfactant (claim 10), thus teaching embodiments wherein only one surfactant is present.
Regarding claim 6, the limitation of wherein said surfactant is in an amount from about 1% to about 7% by weight of the composition, form about 2 to 5 % by weight of the composition is met by the ‘983 publication teaching about 0.001% to about 5 wt% of cationic surfactant [0087].
Regarding claims 7-9, the limitation of wherein said nanoemulsion comprise droplets having a Sauter diameter D[3;2] below about 120 nm, about 10 nm and about 100 nm, about 30 nm to about 70 nm is met by the ‘983 publication teaching nanoemulsion droplets having a is less than about 100 nm to greater than about 50 nm (claim 6).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
Regarding claims 10-11 and 24, the limitation of wherein said topical composition has a viscosity below 360 cP at 45 s-1, below 125 cP at 45 s-1 when measured by a physical MCR 300 (Anton Paar GMbH) at a shear rate of 45 s-1 is met by the ‘983 publication teaching the nanoemulsion has a viscosity greater than 12 cP (claim 3), wherein the viscosity is taught to be effected by the particle size and concentration of the active agent [0187].  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  Regarding the ‘at 45 s-1 when measured by a Physica MCR 200 (Anton Paar GmbH) at a shear rate of 45s-1’, is a limitation regarding the measurement of the viscosity.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own 
Regarding claims 15 and 22, the limitation of further comprising at least one humectant in an amount from about 5% to about 15% by weight of the composition is met by the ‘983 publication teaching glycerol included at 4% (Table 9), wherein the about language allows for amount above and below the recited about 5%.
Regarding claim 16, the limitation of wherein the topical composition comprises about 5% to about 15% weight of water based on the total weight of the topical composition is met by the ‘983 publication teaching the oil is present from 1 to about 80% with additional ingredients being present up to about 10% [0033], thus teaching the aqueous phase or water being present at about 10% water.
Regarding claim 17, the limitation of further comprising about 50 to about 90% by weight of water is met by the ‘983 publication teaching nanoemulsions including 60 wt% distilled water (Table 9).  
Regarding claim 19, the limitation of wherein said composition is free of a preservative is met by the ‘983 publication teaching preservatives as a suitable agent to be used [0094], therefore the ‘983 publication does not require the preservative to be present.

Regarding claim 25, the limitation of wherein said composition is free of additional surfactants is met by the ‘983 publication teaching at least one surfactant (claim 10), thus teaching embodiments wherein only one surfactant is present.
The ‘983 publication does not specifically teach the selection of a quaternary ammonium salt surfactant select from a group including behentrimonium chloride (claim 1, 3, 6).


The ‘983 publication does not specifically teach a rheology modifier in an amount form about 0.5% to about 5% by weight of the composition (claim 13) which is cetyl alcohol (claim 14 and 23).

Cosmetics & Toiletries teaches behentrimonium chloride has antiseptic properties and can serve as skin conditioning agents or emulsifiers (page 1, second paragraph).
The ‘159 publication teaches cationic surfactants including quaternary ammonium salts including alkyl trishort chain alkyl ammonium halides, wherein the long chain has from about 8 to 22 carbon atoms, including behentrimonium chloride [0083].
The ‘596 patent is directed to topical compositions (abstract).  The formulations are taught to be an oil in water emulsion (column 4, lines 50-60).  Emollients are taught to deposit an oily film on the surface of the skin providing a barrier on the skin surface to protect from moisture loss (column 4, lines 35-45).  Cetyl alcohol at 0.5 to 15% is taught to be used in the composition (column 5, lines 10-25) wherein fatty alcohols are taught to be an essential component (column 4, lines 23-35) and fatty alcohols are taught to retain moisture in the skin (column 6, lines 50-60). Moisturizing humectants are taught to be added including glycerin at 0.5 to 15% (column 5, lines 50-65).  Emollients suitable for use in the compositions include dimethicone and can be used at 1 to 50 wt% (column 5, lines 23-35).

	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the emollient in the claimed amount as the ‘596 patent teaches the use of emollients in a topical composition in overlapping concentration with the instant claim wherein the emollients are taught to provide a 
	One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include cetyl alcohol as taught by the ‘596 patent in the and composition taught by the ‘983 publication because the ‘596 patent teaches cetyl alcohol is known to be used in topical compositions as an essential component wherein cetyl alcohol wherein fatty alcohols are taught to maintain moisture in the skin.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success of using cetyl alcohol in the composition taught by the ‘983 publication because the ‘983 publication teaches additionally components may be present in the composition not being limited [0094] wherein carbon chain alcohols are taught to be used a solvents [0064] in a topical composition (abstract) and the ‘596 patent teaches cetyl alcohol to be used in a topical composition to moisturize skin.
Claims 1, 3, 6-11, 13-15, 17, 19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,389,418 (previously applied) in view of US 2010/0226983 (previously applied), US 2004/0115159 (previously applied) and Cosmetics & Toiletries (previously applied).
Regarding claims 1 and 6, the limitation of a topical composition comprising an oil in water emulsion wherein said emulsion comprises a quaternary ammonium salt surfactant present from about 1 to about 7 % by weight, an oil phase including at least one emollient, wherein said emollient is in an amount from about 1-15% by weight of the composition and a water phase, wherein said composition is free of additional surfactants is met by the ‘418 patent teaching a skin care composition to moisturize and condition the skin with a water oil emulsion containing petrolatum (hydrocarbon oil elected), a quaternary ammonium emulsifier, a fatty alcohol and a fatty ester emollient (abstract).  The quaternary ammonium salt is taught to have an alkyl group of 16 to 22 carbon atoms (column 2, lines 50-70).  The silicone oil is taught to be from 0 to 5% and include dimethicone (column 5, lines 15-25, column 6, lines 1-5, wherein the instant specification evidences cyclomethicone is a liquid polymerized siloxane and thus elected emollient (page 6, lines 20-25)). The ‘418 patent teaches the cationic emulsifier to be present from 2 to 7% (column 5, lines 55-60).  The ‘418 patent does not teach the need for a surfactant other than the quaternary ammonium (abstract), and therefore would meet the limitation of ‘wherein said composition is free of additional surfactants’.
Regarding claims 13-14, the limitation of further comprising a rheology modifier in an amount from about 0.5% to about 5% by weight of the composition, specifically cetyl 
Regarding claim 15 and 22, the limitation of wherein the humectant in an amount forma bout 5% to about 15% by weight, specifically glycerin is met by the ‘418 patent teaching a particularly preferred humectant is glycerin (column 5, lines 10-15) wherein humectants are present form 0 to 10% (column 6, lines 1-5).
Regarding claim 17, the limitation of comprising about 50% to about 90% by weight of water based on total weight of the topical composition is met by the ‘418 patent teaching 75% to 90% water in the composition (column 5, lines 60-70).
Regarding claim 19, the limitation of wherein said composition is free of a preservative is met by the ‘418 patent teaching preservatives are typically employed and may be utilized (column 5, lines 25-35) and thus are not a required ingredient in the composition and the compositions may be free of preservative.
Regarding claim 23, the limitation of a topical composition comprising an oil in water nanoemulsion wherein said nanoemulsion comprise quaternary ammonium surfactant from about 2 to 5% by weight, glycerin, wherein said glycerin is present in an amount form about 5 to 15 wt%, a water phase and cetyl alcohol present from about 0.5 to 5 wt% is met by the ‘418 patent teaching a skin care composition to moisturize and condition the skin with a water oil emulsion containing petrolatum (hydrocarbon oil elected), a quaternary ammonium emulsifier, a fatty alcohol and a fatty ester emollient (abstract).  The quaternary ammonium salt is taught to have an alkyl group of 16 to 22 carbon atoms (column 2, lines 50-70).  The silicone oil is taught to be from 0 to 5% and include dimethicone (column 5, lines 15-25, column 6, lines 1-5, wherein the instant 
Regarding claim 25, the ‘418 patent does not teach the need for a surfactant other than the quaternary ammonium (abstract), and therefore would meet the limitation of ‘wherein said composition is free of additional surfactants’.

The ‘418 patent does not specifically teach the elected behentrimonium chloride (claims 1, 3 and 23).
The ‘418 patent does not specifically teach nanoemulsions (claim 1) with a Sauter diameter D[3;2] below about 120 nm, between 10 nm and about 100 nm, 30 to 70 nm (claims 7-9 and 24).
The ‘418 patent does not specifically teach wherein said topical composition has a viscosity below 360 cP at 45 s-1, below 125 cP at 45 s-1 when measured by a physica MCR 300 (Anton Paar GMbH) at a shear rate of 45 s-1 (claims 10-11).
The ‘983 publication is directed to a topically administered nanoemulsion composition (abstract).  The nanoemulsion droplets have an average diameter of less than about 3 microns and comprise an aqueous phase, at least one oil and at least one surfactant and at least one organic solvent [0009].  The surfactant present in the 
The ‘983 publication teaching nanoemulsion droplets having less than about 100 nm to greater than about 50 nm (claim 6).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ‘983 publication teaching the nanoemulsion has a viscosity greater than 12 cP (claim 3), wherein the viscosity is taught to be effected by the particle size and concentration of the active agent [0187].  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  Regarding the ‘at 45 s-1 when measured by a Physica MCR 200 (Anton Paar GmbH) at a shear rate of 45s-1’, is a limitation regarding the measurement of the viscosity.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own 
The ‘159 publication teaches cationic surfactants including quaternary ammonium salts including alkyl trishort chain alkyl ammonium halides, wherein the long chain has from about 8 to 22 carbon atoms, including behentrimonium chloride [0083].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use behentrimonium chloride for the cationic surfactant taught by the ‘159 publication in the emulsion composition taught by the ‘418 patent and the ‘983 publication because the ‘418 patent teaches the quaternary ammonium surfactant in an oil in water emulsion, the ‘983 publication teaches suitable cationic surfactants to be used include alkyl trimethyl ammonium chloride compounds [0083] in topical nanoemulsion compositions (abstract) and the ‘159 publication specifically teaches behentrimonium chloride as a cationic surfactant in a nanoemulsion (abstract, [0083]).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using behentrimonium chloride in the composition taught by the ‘418 patent and the ‘983 publication because the ‘418 patent, the ‘159 publication and the ‘983 publication are both directed to emulsions applied topically to the skin comprising cationic surfactants.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to form the emulsion taught by the ‘418 patent into a nanoemulsion because the ‘983 publication teaches the nanoemulsion droplets enhance permeation of the skin.  One of ordinary skill in the art would be motivated to enhance permeation of the skin for the emulsion taught by the ‘418 patent because the ‘418 publication teaches the composition may include medicaments (column 5, lines 40-50).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘983 publication teaches the nanoemulsion to be formed through any apparatus capable of producing shear force.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success of forming the ‘418 patent into an nanoemulsion as the ‘418 patent and the ‘983 publication are both directed to oil in water emulsion formed with oil, water and a quaternary ammonium surfactant, thus teaching overlapping ingredients which form a topical emulsion providing an expectation of success in the emulsion droplets being in nanoform.


	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112 (b) - Applicant argues a claim must be given it’s broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  The best source for determining the meaning of a claim term is the specification the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  The instant specification states surfactants may be characterized by having a HLB value ranging from 13 to 15 as calculated using the method described at A quantitative kinetic theory of emulsion type I….”.  The scope of 
	In response, the instant specification discloses what may be a surfactant however does not clearly define what would fall within the scope of the surfactant as the term “may be characterized” is utilized, thus not providing a clear definition.  Thus the 112 (b) rejection is maintained as it is unclear if elements which would fall under multiple classes such as surfactant and emollient would be excluded by the instant claim or not.
	103 – The ‘983 publication (Sutcliffe), Cosmetics & Toiletries, the ‘159 publication (Tadlock) and the ‘596 patent (Parab):
	Applicant argues the rejection relies on the ‘983 publication disclosure of cationic surfactants and then turns to the second reference to teach behentrimonium chloride.  The ‘983 publication teaches thousands of possibilities of surfactants, specifically alkyl timethyl ammonium chloride compounds and lists many related compounds but not behentrimonium chloride.  Even looking at the alleged rationales of behentrimonium chloride having antiseptic and skin condition agent it is still highly improbable that one of ordinary skill in the art would select this one class of compounds form the ‘983 publication.
In response, the ‘983 publication teaches topically administering anti-acne nanoemulsion composition (abstract) containing at least one suitable cationic surfactant which is selected from a list including trimethyl ammonium chloride ([0013], [0083]).  Cosmetics & Toiletries teaches the benefits of a specific quanterary ammonium surfactant, has antiseptic properties and can serve as skin conditioning agents or 
Applicant argues they have demonstrated below Triton X-100 does not possess the unexpectedly superior anti-bacterial properties that behentrimonium chloride possesses.
In response, Applicant’s arguments regarding unexpected results are addressed where fully expounded upon below.
Applicant argues impermissible hindsight.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.

Applicant argues this rejection relies on the same rationale of selected behentrimonium chloride from the ‘159 publication and the ‘983 publication.  Reliance on the ‘159 publication to teach behentrimonium chloride form the more general teachings of the ‘418 patent and the ‘159 publication relies on the use of impermissible hindsight because there is nothing to support the selection of that particular surfactant form the many that are taught amongst all three references.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use behentrimonium chloride for the cationic surfactant taught by the ‘159 publication in the emulsion composition taught by the ‘418 patent and the ‘983 publication because the ‘418 patent teaches the quaternary ammonium surfactant in an oil in water emulsion, the ‘983 publication teaches suitable cationic surfactants to be used include alkyl trimethyl ammonium chloride compounds [0083] in topical nanoemulsion compositions (abstract) and the ‘159 publication specifically teaches behentrimonium chloride as a cationic surfactant in a nanoemulsion (abstract, [0083]).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable 
Unexpected results:
Applicant argues unexpected results in particular by showing selectivity in killing Staphylococcus aureus biofilms versus Staphylococcus Epidermidis biofilms.  Imbalance between S. aureus and S. Epidermidis on the skin is associated with disease (e.g. atopic dermatitis).  Compositions according to example 10 and 12 were tested containing glycerin, surfactant behentrimonium chloride, emollient cetyl alcohol and caprylyl glycerol, NaCl and water.  These samples were compared to Triton X-100.  Examples 10 and 12 showed growth inhibition of biofilms S. Aureus, albeit less than 
In response, the unexpected results compare Triton X-100 to examples which include glycerin, behentrimonium chloride, cetyl alcohol, caprylyl glycerol, NaCl and water which has been formed into a nanoemulsion.  There are multiple variables which are changed and thus a proper comparison is not able to made.  The comparison Triton X-100 is not disclosed as the specific percentage of surfactant, nor additional ingredients or nanoemulsion form are present in the comparison sample, thus it is unclear which change resulted in the unexpected results and a proper comparison is not able to be made.  Additionally the examples provided by 10 and 12 Applicant states the results different between the samples may be a result of different viscosity, which is a variable not present in the instant independent claims.
Further the claimed unexpected results are not commensurate in scope with the instant claims.  Applicant has tested a specific quaternary ammonium salt surfactant, behentrimonium chloride, wherein the claims are more broadly directed to a list which include structures which are structurally distinct from the tested compound, e.g. behenamidopropylethyldimonium ethosulfate.  Further the tested composition contains specifically glycerin, behentrimonium chloride, cetyl alcohol and caprylyl glycerol which is not commensurate in scope with the instant claims which include oil phase including emollient.  Additionally, US 2003/0022941 teaches antibacterial compositions wherein specific quaternary ammonium antibacterial agents including behenalkonium chloride are taught [0067] wherein the antibacterial composition is taught to exhibit a log reduction against gram positive bacteria (i.e., S. aureus), thus the use of quaternary 
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613